Case: 12-12938   Date Filed: 03/18/2013   Page: 1 of 5

                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-12938
                           Non-Argument Calendar
                         ________________________

                      D.C. Docket No. 1:12-cv-20799-UU


DOUGLAS TARON EDWARDS,

                                                                 Plaintiff-Appellee,


                                    versus



KATHERINE FERNANDEZ-RUNDELL,
Miami-Dade County State Attorney,
DAVA TUNIS,
Miami-Dade County 11th Circuit Court Judge,
COLLEEN KAY,
Assistant State Attorney For Miami-Dade County,
J. SCOTT DUNN,
Assistant State Attorney For Miami-Dade County,
WARDEN, FLORIDA STATE PRISON, et al.,

                                                         Defendants-Appellants.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________
                               (March 18, 2013)
                Case: 12-12938     Date Filed: 03/18/2013   Page: 2 of 5

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Douglas Edwards appeals the district court’s dismissal of his pro se 42

U.S.C. § 1983 complaint. First, Edwards argues that the district court abused its

discretion when it denied his preliminary injunction requesting transfer to the

custody of Miami-Dade County. Second, he argues that the district court erred in

dismissing his complaint for failure to state a claim because he demonstrated that

the defendants’ conduct violated the Constitution by restraining him in state prison

based on an erroneously entered judgment. Finally, he argues that the district court

abused its discretion when it failed to grant him leave to amend his complaint prior

to dismissal. After careful review, we affirm.

         We review de novo a dismissal of a complaint for failure to state a claim

under 28 U.S.C. § 1915(e)(2)(B)(ii). Troville v. Venz, 303 F.3d 1256, 1259 (11th

Cir. 2002). We liberally construe pro se pleadings. Timson v. Sampson, 518 F.3d

870, 874 (11th Cir. 2008). Once a final judgment is rendered, an appeal is properly

taken from the final judgment, not the preliminary injunction. Burton v. Georgia,

953 F.2d 1266, 1272 n.9 (11th Cir. 1992).

         In Hutcherson v. Riley, 468 F.3d 750 (11th Cir. 2006), we explained the

differences between a § 1983 civil rights action and a 28 U.S.C. § 2254 habeas

claim:


                                            2
               Case: 12-12938     Date Filed: 03/18/2013    Page: 3 of 5

      The line of demarcation between a § 1983 civil rights action and a
      § 2254 habeas claim is based on the effect of the claim on the
      inmate’s conviction and/or sentence. When an inmate challenges the
      “circumstances of his confinement” but not the validity of his
      conviction and/or sentence, then the claim is properly raised in a civil
      rights action under § 1983. However, when an inmate raises any
      challenge to the “lawfulness of confinement or [the] particulars
      affecting its duration,” his claim falls solely within “the province of
      habeas corpus” under § 2254.

Id. at 754. In addition, declaratory or injunctive relief claims that raise habeas

corpus claims are not cognizable under § 1983. Abella v. Rubino, 63 F.3d 1063,

1066 (11th Cir. 1995).

      We have held that even when the plaintiff did not seek leave to amend until

after final judgment, where a more carefully drafted pleading might state a claim, a

plaintiff must be given at least one chance to amend the complaint prior to

dismissal. Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991). With respect to

counseled defendants who failed to request leave to amend, we overruled this

holding. See Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th

Cir. 2002) (en banc) (“A district court is not required to grant a plaintiff leave to

amend his complaint sua sponte when the plaintiff, who is represented by counsel,

never filed a motion to amend nor requested leave to amend before the district

court.”). But pro se litigants are held to a less stringent standard, see Tannenbaum

v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998), and our decision in Wagner




                                           3
                 Case: 12-12938         Date Filed: 03/18/2013         Page: 4 of 5

did not disturb our decision in Bank with respect to a pro se litigant’s right to

amend. See Wagner, 314 F.3d at 542 n.1.

        Upon review of the record and upon consideration of the parties’ briefs, we

conclude that the district court did not err in dismissing Edwards’s complaint.

        The district court rendered final judgment, and therefore, Edwards’s appeal

is properly taken from the final judgment, not the preliminary injunction. Burton,

953 F.2d at 1272 n.9. Because Edwards challenges the fact that he is being held in

the custody of the Florida State Prison system, on the basis of the underlying

judgment, his claim must be raised in a § 2254 habeas petition, not a § 1983

complaint. See Hutcherson, 468 F.3d at 754. If a court were to conclude that

Edwards’s commitment to the Florida State Prison system based on his conviction

was unconstitutional, this would necessarily imply that his conviction was invalid. 1

See id. Therefore, the district court did not err in dismissing Edwards’s § 1983

complaint. Furthermore, the district court properly declined to grant Edwards

leave to amend his complaint because even a more carefully drafted complaint

could not state a claim under § 1983. See Bank, 928 F.2d at 1112.

        Based on these considerations, we affirm.


        1
                Even if we were to accept that Edwards’s § 1983 claim is based on the place of
his confinement, Edwards’s claim would still fail to state a claim for relief. The Supreme Court
has held that “the Constitution itself does not give rise to a liberty interest in avoiding transfer to
more adverse conditions of confinement.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (citing
Meachum v. Fano, 427 U.S. 215, 225 (1976)); see also Olim v. Wakinekona, 461 U.S. 238, 248
(1983).
                                                   4
     Case: 12-12938   Date Filed: 03/18/2013   Page: 5 of 5

AFFIRMED.




                              5